Name: Council Regulation (EEC) No 3655/90 of 11 December 1990 amending Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in the cereals and rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 12 . 90 Official Journal of the European Communities No L 362/ 33 COUNCIL REGULATION (EEC) No 3655 /90 of 11 December 1990 amending Regulation (EEC) No 1009/ 86 establishing general rules applying to production refunds in the cereals and rice sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, extracted from wheat, maize , rice , broken rice or potatoes in the manufacture of certain products to allow Community products to compete with products from third countries ; Whereas , in calculating these refunds, account is taken of Community prices; whereas , however, in&gt; the new Member States of the Community , the price level of starch may be different from that in the Community ; whereas account must be taken of this difference when granting the refund in question, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added to Article 3 of Regulation (EEC) No 1009 / 86 : 'The refund fixed in accordance with the preceding subparagraph shall, where necessary , be corrected by the accession compensatory amount applicable for the type of starch in question.' Article 2 This Regulation shall enter into force on 1 January 1991 . Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 234 (2 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 11a (4) thereof, Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organization of the market in rice ( 3 ), as last amended by Regulation (EEC) No 1806 / 89 (4), and in particular Article 9a (3 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 1009 / 86 (5 ), as last amended by Regulation (EEC) No 2779 / 89 (6), provides for refunds to be granted for the use of starch This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1990 . For the Council The President V. SACCOMANDI (!) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) OJ No L 134 , 28 . 5 . 1990 , p. 1 . (3 ) OJ No L 166 , 25 . 6 . 1976 , p. 1 . (4 ) OJ No L 177 , 24 . 6 . 1989 , p. 1 . ( 5 ) OJ No L 94 , 9 . 4 . 1986 , p. 6 . (6 ) OJ No L 268 , 15 . 9 . 1989 , p. 20 .